Citation Nr: 0710646	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  03-20 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1968 to July 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, that denied the above claims.

In October 2005, the Board remanded the present matter for 
additional development and due process concerns.  The case 
has been returned for further appellate review.

The claim is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.  

The Board is obligated by law to ensure that the RO complies 
with its directives. "[A] remand by . . . the Board confers 
on the veteran or other claimant, as a matter of law, the 
right to compliance with the remand orders."  In other 
words, where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

In the previous remand, the RO was requested to obtain 
complete medical treatment records from the Sepulveda VA 
Medical Center, dated from 1970 to 1984.  The record shows 
that the RO requested these records in October 2005.  In 
response, however, the VA Medical Center produced medical 
records dated from June 2004 to September 2005.  No negative 
response was given for the request for records from 1970 to 
1984 and there is no indication of record that the RO made 
another attempt to obtain these records.  As such, a remand 
is required to correct this deficiency.  

In November 2005, the veteran stated that he was trying to 
obtain his employment records dated from 1971 to 1979.  These 
records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
veteran's employment records, dated from 
1971 to 1979.  See VA Form 21-4138, dated 
November 23, 2005.

2.  Obtain the complete medical treatment 
records of the veteran concerning hearing 
loss and tinnitus from the Sepulveda VA 
Medical Center, dated from 1970 to 1984.  
If these records are not available, a 
negative reply is required.

3.  Then, readjudicate the veteran's 
claims, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claims remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and afforded a reasonable period 
of time within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


